Cranch, C. J.
1st. The first question is, whether the illegality of the drawing of the lottery in the District of Columbia, instead *567of Maryland, is a defence in equity to the judgment at law, it being admitted that it was so done erroneously, but in good faith.
2d. Whether a claim against the Potomac Company, not included in the estimate of $175,800, mentioned in the second section of the Act of the 27th of January, 1824, is entitled to a dividend under the twelfth section of that act, although the sum of $175,800 of claims should have been subscribed as stock in the new company.
It is a rule in equity, that the Court of Equity will not aid a plaintiff in the recovery of a legal claim, contrary to conscience; that is, if the plaintiff ought not, in good conscience, to insist upon his legal right.
Whether the error, of drawing the lottery in the District of Columbia, instead of drawing it in Maryland, as stated in the answer, is sufficient to deprive the plaintiff of his equitable right to enforce his judgment, I doubt.
1. Because the answer admits that it was done by mistake, and in ignorance of the law against it, and in good faith by all the parties. There is nothing in it to affect the plaintiff’s conscience.
2. Because the Potomac Company must be presumed to have sold the tickets and received the money before the lottery was drawn ; and it would be against conscience in them, after receiving the fund out of which the prizes were to be paid, to refuse to pay them, upon the plea that they themselves, who had induced the ticket-holder to venture his money, had drawn the lottery in an unlawful place.
It is presumed that the case alluded to in the answer was that of Thompson v. Milligan, at June term, 1820, (2 Cranch, C. C. 207); but the judgment under which the plaintiff claims, was rendered at the April term preceding. It does not appear that in the case of Thompson v. Milligan, this Court decided any thing. Mr. Jones, for the defendant, in that case, took the ground that the note, which was for $2,422.50, the price of sundry tickets in the lottery, was given for an illegal consideration, as being contrary to the Act of Maryland, 1792, e. 58, this Court having, at June term, 1819, in the case of Hawkins v. Cox and Smith, [Ibid. 173] decided that that act of Maryland was adopted by the act of Congress as the law in the county of Washington. Milligan’s note having been given in that county, was supposed to have been given for an unlawful consideration, and Mr. Key, for the plaintiff, suffered a non-pros., but it has not yet been judicially decided that the Potomac Company was not liable for the prizes drawn in that lottery.
3. I do not think that the claims against the Potomac Company provided for by the twelfth section of the charter of the Chesapeake and Ohio Canal Company, are limited to $175,800. *568That is the limit of the stock of the new company, which should be paid for by claims of the creditors of the Potomac Company, certified by the president and directors of that company; byt the twelfth section provides for all the creditors of that company who shall not have invesied their demands against the same in stock of the new company, and does not require that those demands should be certified by the President and Directors of the Potomac Company.
If, therefore, the plaintiff had a valid claim against the Potomac Company on the 27th of January, 1824, he has a right annually to his proportion of the net amount of the revenues of that company, on an average of the last five years preceding the organization of the Chesapeake and Ohio Canal Company.
For these reasons I do not concur in the decree of the Court, dismissing the bill. ’ ■
Decree affirmed by the Supreme Court, at January term, 1840. 14 Peters, 45.